

117 HR 1610 IH: Rural Broadband Window of Opportunity Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1610IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Bergman introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to prioritize the timely processing of certain long-form applications in the Rural Digital Opportunity Fund Phase I auction.1.Short titleThis Act may be cited as the Rural Broadband Window of Opportunity Act.2.PurposeThe purpose of this Act is to level the playing field for service providers participating in the Rural Digital Opportunity Fund that are disadvantaged by short construction seasons.3.Application Processing PrioritizationWith respect to the long-form applicants of the Rural Digital Opportunity Fund Phase I auction provided for in the Report and Order in the matter of Rural Digital Opportunity Fund and Connect America Fund adopted by the Federal Communications Commission (in this section referred to as the Commission) on December 7, 2020 (FCC 20–5), the Commission shall prioritize the timely processing of long-form applications and any subsequent paperwork (in this section referred to as the applications) submitted by the long-form applicants as follows: The Commission shall prioritize the timely processing of applications which are proposing to provide service in geographic areas which the Commission determines to have the shortest construction seasons (such as in areas characterized by long winters with heavy snowfall). 